J-A02037/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ELLEN L. JOHNSON, D.V.M., AND                     IN THE SUPERIOR COURT OF
NORTHEAST PENNSYLVANIA EQUINE                           PENNSYLVANIA
CLINIC, LLC

                            Appellees

                       v.

JACK STRANIERI,

                            Appellant                  No. 1331 MDA 2015


                      Appeal from the Order July 1, 2015
             In the Court of Common Pleas of Susquehanna County
                      Civil Division at No(s): 2012-01855


BEFORE: PANELLA, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                       FILED JANUARY 20, 2016

        Pro se Appellant, Jack Stranieri, appeals from the order entered in the

Susquehanna County Court of Common Pleas granting summary judgment in

favor of Appellees, Ellen L. Johnson, D.V.M., and Northeast Equine Clinic,

LLC. We quash the appeal.

        The underlying facts are not pertinent to our disposition. On July 1,

2015, the court granted the aforementioned motion for summary judgment,

thereby dismissing Appellant’s counterclaim.1      On July 31, 2015, Appellant

filed a notice of appeal. The court did not order Appellant to comply with
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    The trial court has not yet adjudicated Appellees’ claim.
J-A02037-16


Pa.R.A.P. 1925(b) and did not file a Rule 1925(a) opinion. Appellant raises

the following issues on appeal:

            Whether the lower court committed harmful and
            palpable error when the court granted [Appellees],
            summary judgment in the [Appellees] favor and
            against [Appellant]?

            Whether [Appellees] failed to properly join an
            indispensable party Defendant, specifically, American
            Classic Thoroughbreds, LLC, to the civil action, as
            party Defendant?

            Whether the lower court committed harmful and
            palpable error when the court failed to dismiss the
            civil action against [Appellant] because he was not
            the proper party to the lawsuit, as American Classic
            Thoroughbreds was the real party in interest?

Appellant’s Brief at 2.

      As a prefatory matter, we consider whether this appeal should be

quashed. “[T]his Court has the power to inquire at any time, sua sponte,

whether an order is appealable.” Estate of Considine v. Wachovia Bank,

966 A.2d 1148, 1151 (Pa. Super. 2009).            Pennsylvania Rule of Appellate

Procedure 341 defines a final order for purposes of appeal:

            (a) General rule. Except as prescribed in subdivisions
         (d), and (e) of this rule, an appeal may be taken as of
         right from any final order of an administrative agency or
         lower court.

            (b) Definition of final order.         A final order is any
         order that:

            (1) disposes of all claims and of all parties . . . .

                                   *    *     *


                                       -2-
J-A02037-16


            (c) Determination of finality. When more than one
         claim for relief is presented in an action, whether as a
         claim, counterclaim, cross-claim, or third-party claim or
         when multiple parties are involved, the trial court or other
         governmental unit may enter a final order as to one or
         more but fewer than all of the claims and parties only upon
         an express determination that an immediate appeal would
         facilitate resolution of the entire case. Such an order
         becomes appealable when entered. In the absence of such
         a determination and entry of a final order, any order or
         other form of decision that adjudicates fewer than all the
         claims and parties shall not constitute a final order.

Pa.R.A.P. 341(a)-(c).     “The key inquiry in any determination of finality is

whether there is an outstanding claim.” Levitt v. Patrick, 976 A.2d 581,

588 (Pa. Super. 2009) (citing Pa.R.A.P. 341).

       In this case, Appellees have an outstanding claim against Appellant.

Therefore, the court’s order dismissing Appellant’s counterclaim is not a final

order for purposes of appeal. See Pa.R.A.P. 341(b)-(c); Levitt, 976 A.2d at

588.   Further, the trial court did not indicate “that an immediate appeal

would facilitate resolution of the entire case.”       See Pa.R.A.P. 341(c).

Accordingly, we quash because the appeal is interlocutory.

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/20/2016


                                      -3-